Citation Nr: 1116143	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus, status-post triple arthrodesis on the left foot.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

4.  Entitlement to service connection for a lumbar spine disability to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a left knee disability to include as secondary to service-connected bilateral pes planus.

6.  Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for an increased rating for bilateral pes planus and denied his claim for service connection for a right knee disability.  This rating decision also denied his requests to reopen his claims for service connection for a low back disability and a left knee disability.

A May 2007 Hearing Officer Decision granted the Veteran's claim for service connection for a right knee disability and assigned an initial rating.  The Veteran has not appealed this assigned initial rating and the claim is not before the Board for its consideration.

In February 2008, the Veteran testified before a Decision Review Officer (DRO) at hearing.  A hearing transcript has been associated with the claims file.

In its February 2011 written presentation to the Board, the Veteran's representative waived RO consideration of any evidence received since the December 2010 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for multiple sclerosis was raised by the Veteran's representative in a February 2008 VCAA response.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for bilateral pes planus with residuals of a triple arthrodesis of the left foot, service connection for left knee lumbar spine disabilities, and a total rating for compensation (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine disability was finally denied in an unappealed May 1995 rating decision as the evidence of record did not establish a current disability; this claim had been previously denied in an October 1991 rating decision.

3.  Evidence submitted since May 1995 rating decision includes information pertaining to a fact necessary to substantiate the claim, namely the presence of a current disability, the absence of which was the basis of the previous denial.

4.  The Veteran's claim for service connection for a left knee disability was finally denied in an unappealed October 1991 rating decision as the evidence of record did not establish a current disability.

5.  Evidence submitted since October 1991 rating decision includes information pertaining to a fact necessary to substantiate the claim, namely the presence of a current disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

3.  Evidence received since the May 1995 rating decision denying service connection for a lumbar spine disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The October 1991 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).

5.  Evidence received since the October 1991 rating decision denying service connection for a left knee disability is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's requests to reopen his claims for service connection for a left knee disability and a low back disability, further assistance is unnecessary to aid the Veteran in substantiating these claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material. Savage, supra.


Lumbar Spine Disability

A May 1995 rating decision denied the Veteran's claim for service connection for a lumbar spine disability as there was no competent medical evidence establishing a currently diagnosed disability.  A notice of disagreement was not received within one year of notification of this rating decision, and no new and material evidence was received within one year of the decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c); see 38 C.F.R. § 3.156(b) (2010).  This claim had been previously denied in an October 1991 rating decision.

Evidence considered in the May 1995 rating decision includes the Veteran's service treatment records, VA treatment records and various VA examinations.

A July 1973 service entrance examination and a March 1987 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments and diagnoses related to any lumbar spine disability.

A June 1989 VA examination was negative for any complaints, findings or diagnoses related to a lumbar spine disability.

A June 1991 VA orthopedic examination reflects the Veteran's reports of a painful lower back.  Physical examination of the lumbar spine revealed full range of motion without discomfort or tenderness upon percussing the spinous processes or paravertebral muscles.  Following this examination, a diagnosis of a history of chronic low back pain was made.

A July 1994 VA psychiatric admission summary noted that a physical examination had found the Veteran's spine to be within normal limits.

An April 1995 VA general medical examination reflects the Veteran's reports that he suffered from severe osteoarthritis of the lumbar spine and back pain.  Physical examination revealed tenderness of the paravertebral muscles upon percussion of the spinuous process of the lumbar spine.  Deep tendon reflexes, muscle tone and sensory examination of the lower extremities were within normal limits.  Straight leg raise was to 30 degrees with discomfort.  Following this examination, a diagnosis of degenerative joint disease of the lumbar spine, symptomatic, was made.

Evidence received since the May 1995 rating decision includes VA treatment notes dated through November 2010, SSA records, various private treatment notes and various VA examinations.  This evidence was all created more than a year after the May 1995 rating decision.  The Veteran offered personal testimony at a February 2008 hearing.

An April 2000 VA treatment note reflects the Veteran's reports of low back pain for the past five or six years.  Physical examination revealed good range of motion in the lower back.  An impression of symmetrical arthralgia/arthritis was made.

In a December 2005 statement, the Veteran reported that his treating podiatrist had told him his low back pain was the result of an altered gait 

Complaints of back pain were noted in a September 2007 VA treatment note.

A March 2008 VA examination reflects the Veteran's reports that he did not currently experience lumbar spine pain.  The original onset of his pain was in 1990, but he was unable to state when the pain stopped.  The use of assistive devices, flare-ups, current treatments and trauma or injury were denied.  Physical examination was negative for tenderness to palpation, swelling, redness or obvious deformities.  An accompanying lumbar spine X-ray revealed minimal bilateral facet degenerative changes at L5-S1.  Following this examination and a review of the Veteran's claims file, a diagnosis of minimal lumbar spine degenerative arthritis was made.

The May 1995 rating decision denied the Veteran's claim for service connection for a lumbar spine disability based on the absence of a current diagnosed disability.  Such evidence has been received.  The newly submitted evidence reflects a diagnosis of lumbar spine degenerative arthritis and provides sufficient evidence to establish a necessary service connection element that was found to be lacking in the previous denial.  As this evidence is both new and material, the Veteran's claim is reopened.

Left Knee Disability

The October 1991 rating decision also denied the Veteran's claim for service connection for a left knee disability as there was no competent medical evidence establishing a currently diagnosed disability.  A notice of disagreement was not received within one year of notification of this rating decision, and new and material evidence was not received within one year, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the October 1991 rating decision included the Veteran's service treatment records, VA treatment records dated through March 1991 and various VA examinations.

The July 1973 service entrance examination was negative for any relevant abnormalities.  The Veteran reported that he had twisted his left knee while skiing in April 1984 and an assessment of a left knee strain was made.  Knee pain was reported in December 1985.  A December 1985 orthopedic consultation contained an impression of bilateral chondromalacia, "symptoms only at this point."  A March 1987 service discharge examination was negative for any relevant abnormalities. 

The June 1989 VA examination was negative for any complaints, findings or diagnoses related to a left knee disability.

The June 1991 VA orthopedic examination reflects the Veteran's reports that he had been diagnosed with severe degenerative joint disease of both knees and that both knees were painful.  Physical examination revealed full range of motion bilaterally with some discomfort on extreme flexion and no evidence of soft tissue swelling.  No diagnosis related to the left knee was made.

A July 1991 VA orthopedic examination noted the Veteran's complaints of bilateral knee pain that was worsened by ascending or descending the stairs.  Physical examination was negative for effusion and junction.  The examination was stable.  An assessment of bilateral anterior pain was made.  The examiner noted that the Veteran's knee pain was probably unrelated to his pes planus.

Evidence received since the October 1991 rating decision includes VA treatment records dated through November 2010, SSA records, various private treatment records and various VA examinations.  The Veteran also offered testimony at a February 2008 DRO hearing.

A July 1994 VA psychiatric admission summary noted that a physical examination had found the Veteran's lower extremities to be normal.

An April 1995 VA general medicine examination reflects the Veteran's reports that he had ruptured the left quadriceps muscle and that his knees were painful.  Physical examination revealed full range of motion with considerable discomfort on extreme flexion bilaterally.  He was unable to stand on his toes or heels but was able to squat down with considerable difficulty.  Following this examination, a diagnosis of a history of a rupture of the right quadriceps, status-post repair, symptomatic, was made.

Complaints of diffuse arthralgias and pain in all joints except for the elbows were noted in an April 2000 VA treatment note.  Knee swelling and morning stiffness were also reported.  Physical examination revealed that the knees were cold to touch with some crepitus and was negative for effusion.  An impression of symmetrical arthralgia/arthritis was made.

In a December 2005 statement, the Veteran reported that his treating podiatrist had told him his bilateral knee pain was the result of his altered gait.

A May 2007 VA left tibia/fibula X-ray revealed no radiographic abnormalities in the left lower leg.

The Veteran reported bilateral knee pain in a January 2008 VA physical therapy treatment note.  There was no tenderness to palpation of the bilateral knees.  An assessment of bilateral knee pain was made.

Complaints of knee pain were noted in a September 2007 VA treatment note.

During a February 2008 hearing, the Veteran testified that he felt intense pain in his left knee while walking or sometimes due to the weather.

A March 2008 VA orthopedic examination reflects the Veteran's reports of left knee pain for the past five or six years, with the pain worsening in the last two years.  This pain was present every other day and lasts for about one hour.  Daily knee stiffness in the morning and at bedtime was reported.  There was no swelling, heat, redness, locking or flare-ups.  An original or known injury was denied.  Physical examination revealed slight pain to palpation of the medial and lateral aspect along the joint line without swelling, redness, obvious deformities or instability.  Patellar tracking was negative with weight-bearing and non weight-bearing.  An accompanying left knee X-ray was negative for significant plain radiographic abnormalities.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral knee chondromalacia was made.

A July 2010 VA physical medicine consultation noted that the Veteran's left knee was without tenderness to palpation or abnormal ligament stability.

A September 2010 VA bilateral knee X-ray reveals minimal symmetric narrowing of the medial tibiofemoral joint spaces bilaterally, probably reflecting mild degenerative change.

The October 1991 rating decision denied the Veteran's claim for service connection for a left knee disability based on the absence of a current disability.  

Such evidence has been received.  The newly submitted evidence reflects a diagnosis of degenerative changes as well as bilateral knee chondromalacia and provides sufficient evidence to establish a necessary service connection element that was found to be lacking in the previous denial.  As this evidence is both new and material, the claim is reopened.


ORDER

New and material evidence having been received; the claim for service connection for a lumbar spine disability is reopened.

New and material evidence having been received; the claim for service connection for a left knee disability is reopened.


REMAND

The Veteran's most recent examination for bilateral pes planus and residuals of the arthrodesis of the left foot was in May 2007.  Since that time the Veteran has received extensive VA treatment for complaints related to those disabilities and has reported some symptoms that were not reported on the VA examination.  A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The record contains evidence of worsening since the last examination, and a new examination is required.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran contends that he has lumbar spine and left knee disabilities as a result of his service-connected bilateral pes planus, specifically his altered gait.  A May 2007 VA orthopedic examiner opined that patellofemoral syndrome can be caused by pes planus or excessive pronation and that the Veteran's post-service right quadriceps tendon rupture contributed or aggravated his right knee disability.  No opinion was offered on the effect of pes planus or excessive pronation on the Veteran's left knee disability or lumbar spine disability was offered.  A VA orthopedic examination is required to determine the nature and etiology of the Veteran's lumbar spine disability and left knee disability.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran also contends that he is unable to work due to the severity of his service-connected disabilities.  A July 2005 letter from Dr. N.C. recommended that the Veteran find other employment due to his non-service connected coronary artery disease.  An October 2007 letter from Mercy Hospital indicates that the Veteran did not pass a pre-employment physical examination but did not provide any further information.  A March 2008 VA general medicine examiner suggested that the Veteran would not be a good candidate for physical employment due to his joint arthropathy and that sedentary employment would be more appropriate.  In September 2010, the Veteran was awarded SSA benefits based, at least in part, on his service-connected bilateral pes planus.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain such an opinion and one is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine whether he has a lumbar spine disability and/or left knee disability which is related to service.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide opinions as to whether any current lumbar spine disability and/or left knee disability is at least as likely as not (50 percent probability or more), had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should also address whether the Veteran's lumbar spine disability and/or left knee disability was worsened or aggravated by his service-connected bilateral pes planus or any altered gait resulting from his service-connected bilateral pes planus.

The orthopedic examiner should also provide an opinion as to whether the Veteran's service connected disabilities together would prevent him from obtaining or maintaining employment for which his education and occupational experience would otherwise qualify him.  

The examiner should provide a rationale for these opinions.  The examiner should consider the reports of symptoms during service and since as well as contemporaneous records.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

2.  The Veteran should be afforded a VA examination to evaluate the current severity of the service connected pes planus and residuals of the left arthrodesis.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should note the ranges of left ankle motion, if any, and whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also note the point, if any, in the range of motion when pain becomes apparent.

If the left ankle is fixed in position (i.e. ankylosed) the examiner should note the angle in dorsiflexion or plantar flexion in which the ankle is held.

The examiner should also note all manifestations of pes planus, including the severity of any pronation, tenderness of the plantar surfaces, inward displacement, spasm of the tendo-Achilles on manipulation, and whether there is improvement with orthotic shoes or appliances.  These findings are needed to rate the disability in accordance with the rating schedule.


3.  The RO/AMC should review the examination report(s) to ensure that it contains all information and opinions requested in this remand.

4.  The RO/AMC should consider whether the pes planus and residuals of arthrodesis should be rated separately.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


